Citation Nr: 0628077	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-06 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for blindness of the right eye.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
right eye blindness.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2002, the veteran was sent a letter in compliance with 
the Veterans Claims Assistance Act (VCAA).  This letter was 
returned to sender as undeliverable.  In reviewing the 
letter, the Board also finds that it did not provide 
sufficient notice, if the letter had been received.  The 
veteran has since moved, according to his VA Form 9.  
Accordingly, the veteran should be sent another VCAA 
notification letter to the current address.  VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b)(1); see 38 
U.S.C.A. § 5103A(g).  The veteran should also be advised that 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  
VA's duty to assist the veteran includes informing him of 
which evidence VA will provide and which evidence claimant is 
to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  The letter should also comply 
with the directives of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran was afforded a VA examination in November 2003.  
The examiner, an optometrist, was requested to answer several 
questions, all of which were not completed.  The veteran 
should be afforded a new VA examination by an 
ophthalmologist, if available.  After the examination and 
review of the claims file, an opinion should be provided as 
to the following: (1) Was any right eye disability caused by 
VA medical or surgical treatment; (2) Was the proximate cause 
of any right eye disability carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care or medical 
or surgical treatment; (3) Did VA fail to exercise the degree 
of care that would be expected of a reasonable health care 
provider; and (4) Was the proximate cause of any right eye 
disability an event not reasonably foreseeable?

In August 2004, VA promulgated final regulations to implement 
the current version of 38 U.S.C. § 1151.  See Additional 
Disability or Death Due to Hospital Care, Medical or Surgical 
Treatment, Examination, Training and Rehabilitation Services, 
or Compensated Work Therapy Program, 69 Fed. Reg. 46,426 
(Aug. 3, 2004) (now codified at 38 C.F.R. §§ 3.154, 3.358, 
3.361, 3.362, 3.363).  On remand, the RO will have an 
opportunity to consider and apply these new provisions.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Schedule the veteran for a VA eye 
examination by an ophthalmologist, if 
available.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  

An opinion should be provided as to the 
following: 

(1) Was any right eye disability caused 
by VA medical or surgical treatment; 
(2) Was the proximate cause of any right 
eye disability carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA in furnishing the hospital care or 
medical or surgical treatment; 
(3) Did VA fail to exercise the degree 
of care that would be expected of a 
reasonable health care provider; and 
(4) Was the proximate cause of any right 
eye disability an event not reasonably 
foreseeable?

A rationale for any opinion expressed should 
be provided.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record with consideration of the 
provisions of 38 C.F.R. § 3.361.  If the 
issue remains denied, the veteran should be 
provided with a SSOC as to the issue on 
appeal which should contain, among other 
things, a citation to, and summary of, 38 
C.F.R. § 3.361.  Thereafter, the veteran 
should be afforded a reasonable period of 
time within which to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


